IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT

MASON, PAMELA,                            : No. 73 EM 2016
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
WELLS FARGO BANK, N.A., PHELAN            :
HALLINAN DIAMOND & JONES LLP,             :
JONATHAN LOBB & ADAM H. DAVIS,            :
                                          :
                   Respondents            :


                                       ORDER



PER CURIAM

      AND NOW, this 20th day of June, 2016, the Application for Extraordinary and/or

King’s Bench Jurisdiction is DENIED.